Citation Nr: 1201668	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Don W. Griffis, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 2005 to July 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Waco, Texas, which denied an increased rating in excess of 20 percent.  The Veteran expressed disagreement with this decision.  In a May 2010 decision during the appeal, the RO granted a 40 percent rating (from the date of receipt of claim for increase on October 20, 2008). 

The Veteran did not report for a hearing that was scheduled to be conducted at the RO in July 2009.  He requested another date for a RO hearing in August 2009; however, he again failed to report for the scheduled hearing in May 2010.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

There is some indication from the record that the Veteran's attorney intended to withdraw the appeal for TDIU, as documented in a May 20, 2010 letter signed by him.  Nevertheless, there is a subsequently dated document signed by the Veteran indicating his disagreement with the denial of TDIU (VA Form 21-4138 received November 29, 2010).  

The CAVC has held that a request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has other service-connected disabilities, he has consistently asserted that his low back disability is the principal factor in his claimed unemployability.  As such, and in light of the inconsistent indications of intent to withdraw the appeal for TDIU, the Board has jurisdiction over the issue of entitlement to TDIU as a component of the appealed increased rating claim.  See also VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board (38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2011)).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In June 2010, the Veteran submitted a medical opinion pertaining to his lumbar spine, from a private physician, B.J.C., along with his VA Form 9.  The RO did not readjudicate the claims on appeal or otherwise account for this additional pertinent evidence.  The Veteran has a right to have all pertinent evidence considered by the RO prior to consideration of that evidence by the Board on appeal.  Therefore, the Board cannot consider additional evidence without first remanding the case to the RO for initial consideration or obtaining the appellant's waiver of his right in this regard.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board sent the Veteran and his attorney a letter in October 2011 notifying them of the Veteran's rights in this regard and requesting that they either submit a waiver or indicate that they would like to exercise the Veteran's right to have the case remanded to the RO.  In November 2011, the Board received an evidence response form signed by the Veteran indicating his desire to have the case remanded for initial RO consideration of the June 2010 letter from B.J.C.

The issue of entitlement to a TDIU is inextricably intertwined with the rating claim; therefore, adjudication of TDIU will be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).


Accordingly, the case is REMANDED for the following action:

Review the evidence of record, including the additional evidence obtained since the statement of the case, and readjudicate the claim of entitlement to an increased disability rating for degenerative disc disease of the lumbar spine in excess of 40 percent (since October 20, 2008), as well as the claim for TDIU.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case, and afford the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


